Citation Nr: 1624950	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  11-30 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1952 to August 1954, and had additional Army National Guard and Reserve service with periods of inactive duty training (INACDUTRA).  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decisional letter of the Muskogee, Oklahoma VA Regional Office (RO) that declined to reopen the Veteran's claims of service connection for bilateral hearing loss and tinnitus.  In January 2012, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's record.

A March 2012 Board decision denied two claims alleging clear and unmistakable error (CUE) in a prior RO denial of service connection for hearing loss and for tinnitus; granted petitions to reopen the claims of service connection for hearing loss and for tinnitus; and remanded those issues for additional development.  A March 2014 Board decision denied the claims of service connection for bilateral hearing loss and tinnitus.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In February 2015, the Court entered a judgment vacating the March 2014 Board decision and remanding the matters on appeal for readjudication consistent with instructions outlined in the Court's January 2015 memorandum decision.  In August 2015, the Board remanded these issues for additional development to ensure compliance with the directives of the January 2015 Court memorandum decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A hearing loss disability of either ear was not manifested in active service; sensorineural hearing loss (SNHL) was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss disability is related to an event, injury, or disease during any period of service.

2.  The Veteran's tinnitus was not manifested in, and is not shown to be related to, any period of service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss disability is not warranted.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2.  Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  VA's duty to notify was satisfied by a letter dated in March 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties: (1) to fully explain the issue and (2) to suggest the submission of evidence that may have been overlooked.  At the January 2012 hearing the undersigned indicated that the focus was on the petition to reopen the claims of service connection for hearing loss and tinnitus (reflecting the status of the issues at that time).  The Veteran was assisted at the hearing by his attorney.  The attorney and the VLJ asked questions to elicit information concerning the elements of the underlying service connection claims.  No pertinent outstanding evidence was identified by the Veteran or his representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  Notably, following the hearing, the Veteran succeeded in establishing that new and material evidence had been submitted (the Board reopened the issues in March 2012).  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  It is not alleged that notice has been less than adequate.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  Some of the Veteran's service treatment records (STRs) have been determined to be unavailable, as it was determined his STRs were destroyed by a 1973 fire at the National Personnel Records Center.  When service records are lost or missing, VA has a heightened obligation to satisfy the duty to assist.  Here, the claims file includes a March 2009 memorandum outlining the steps VA has taken to attempt to secure his STRs.  The Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in [otherwise] developing the claim, and to explain its decision when the veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  However, no presumption, in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. at 217-18.

The Veteran's available STRs and pertinent postservice treatment records have been secured.  The RO arranged for a VA examination in June 2013 in accordance with the Board's March 2012 remand directives.  See McLendon v. Nicholson, 20 Vet. App. 27 (2006).  An addendum to the June 2013 VA examination report was obtained in March 2016 in accordance with the Board's August 2015 remand directives.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the claims, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

The Board finds that the directives of the Board's March 2012 and August 2015 remands have been substantially completed.  The directed research attempt led to corroboration of an acoustic trauma event in service pertinent to the Veteran's case, and the June 2013 VA examination report (as amended by the March 2016 addendum) is adequate for the purposes of this appeal.

Factual Background, Legal Criteria, and Analysis

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); see also 38 C.F.R. § 3.6.  To establish service connection, there must be evidence of: A present disability; incurrence or aggravation of a disease or injury in service; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Organic diseases of the nervous system (to include sensorineural hearing loss (SNHL and tinnitus)) may be service-connected on a presumptive basis if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that is has reviewed all of the evidence in the Veteran's claims file, as well as VA's electronic data storage system, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

In an April 2012 statement, the Veteran explained that he was drafted in August 1952 and recalled experiencing damage to his hearing at Camp Roberts, California, in the Fall of that year during assault drills when a "[t]ank's engine blew-up when I was standing right behind it."  The Veteran recalled that the "loud noise made me unable to hear, and I suffered from ringing in my ears."  The Veteran further recalled that in January 1953 at Fort Bragg, North Carolina, he "saw a C-119 Airplane crash within a few yards of my barracks, when the plane hit the top of the BOQ and crashed into the mess hall."  The Veteran recalled that "[t]he impact of that plane crash also hurt my hearing and I experienced that it aggravated my hearing loss and tinnitus."  Finally, the Veteran also described later National Guard duty noise exposure: "In 1960-1962, I went for annual training at Camp Chaffee.  During my annual training events I was camped in close proximity to 105 mm field artillery guns.  In both of those years I was around those artillery guns when they were being fired."

The Veteran's available partial STRs are silent for any complaints of, or treatment for, hearing loss or tinnitus.  The STRs the RO was able to obtain show that on August 1954 service separation physical examination, the Veteran's ears were normal on clinical evaluation; whispered voice testing indicated his hearing acuity was normal (15/15).  In February 1962, he was examined for enlistment in the Army National Guard.  A clinical evaluation of both ears was normal; whispered and spoken voice testing were also normal (15/15).  In an associated report of medical history, the Veteran denied having or having ever had running ears, or ear, nose, or throat trouble.

An April 2008 letter from the Veteran's private audiologist, J.A.W., notes that the Veteran presented "with a history of hearing loss and continuous tinnitus that he said began while he was in the service and has continued to worsen over the years."  Audiometry revealed SNHL in each ear.  The Veteran reported serving as a company and personnel clerk while in service, and indicated he was exposed to "loud diesel engine noise[s] from large earth moving equipment and tanks" and a "large blast when a tank engine blew up."  J.A.W. opined that the Veteran's hearing loss and tinnitus were "the result of his exposure to hazardous noise while in the service."

In a March 2008 statement, the Veteran asserts he was exposed to noise trauma in service from undergoing basic training and providing infantry tank assault support.  He also identifies several specific instances of exposure to acoustic trauma, including once when standing behind a tank that backfired continuously for several hundred yards; when his company operated as an engineer depot and unloaded tanks, dozers, and other types of heavy equipment; and when a C-119 crashed within yards of his field operation.

A January 2012 letter from S.G., a private audiologist, reports that the Veteran was seen in her office that month for an audiological evaluation.  He presented with a "history of hearing loss and tinnitus that he states began while [in service]," and reported exposure to "hazardous noise[s] from back fire tank explosions, artillery, and plane crash while serving during basic training and as a mail/personnel clerk."  He felt that this exposure caused him to develop hearing loss and tinnitus, and noted that he did not have access to hearing protection in service.  His reported postservice occupational noise exposure included working for an oil company as a safety engineer around the rigs with no hearing protection, but hearing protection worn around security, and casino work.  Audiometry revealed binaural hearing loss and tinnitus in both ears.  After reviewing the Veteran's service history, it was S.G.'s opinion that the Veteran's hearing loss and tinnitus were "at least as likely as not" caused by his exposure to hazardous noises in service, as "[e]xcessive noise exposure to explosions and artillery without hearing protection can likely cause hearing loss and tinnitus."  She also noted that the Veteran's postservice occupational noise exposure included working around oil rigs without hearing protection, and stated that this "[had] also likely contributed" to the current severity of his hearing loss.

A May 2013 research report from the Joint Service Records Research Center (JSRRC) confirms that service department records documented that the Veteran's unit was at Fort Bragg at the time that an aircraft "crashed into a mess killing seven men and injuring ten others."  This appears to reasonably corroborate the Veteran's contention that he was exposed to acoustic trauma during service when an aircraft crashed near his training location.  For the purposes of the analysis herein, the Board accepts that the Veteran was exposed to acoustic trauma during his service.

A June 2013 VA audiology examination, informed by review of the claims-file and direct examination of the Veteran, found diagnoses of bilateral SNHL (with test results meeting the VA criteria to be considered disabling in both ears) and tinnitus in both ears.  The examiner opined that it is less likely than not that the Veteran's hearing loss or his tinnitus has been caused by or a result of the Veteran's military service.  The rationale for this opinion was explained, citing the 15/15 whispered voice scores during the time of the Veteran's military service and citing the absence of any complaints, treatment, or diagnosis of hearing loss or tinnitus while on active duty or for a period of over 50 years following.  The VA examiner noted that the first available audiometric evidence indicating hearing loss following military separation is a report from 2008.  The VA examiner discusses the Veteran's "credible accounts of military noise exposure (close proximity to plane crash, heavy equipment, motor explosion)."  However, the VA examiner notes that the Veteran "reported the onset of his hearing loss to be approximately 20 years ago."

Accepting the Veteran's own account as to noise exposure in service and onset of hearing loss symptoms several decades later, the VA examiner explains: "Based on the Institute of Medicine Report on noise exposure in the military, noise induced hearing loss occurs immediately and does not have a delayed onset weeks, months, or years after the exposure event(s)."  Furthermore, the VA examiner explains that "today's evaluation and the evaluation from 2008 reveal an audiometric pattern that is not primarily suggestive of acoustic trauma."  Moreover, the VA examiner notes that the Veteran "reports an extensive history of civilian noise exposure of nearly 60 years in the oil field (rough neck) ... construction, as a safety manager, and in security without the use of HPDs"  and "reported a history of recreational noise exposure from hunting without the use of HPDs."

The June 2013 VA examiner concluded: "Given all of the above listed factors and reports from the veteran himself, it is less likely as not that the veteran's current hearing loss is related to military acoustic trauma."  Regarding etiology, the examiner stated: "given veteran's 60 year history of civilian noise exposure without the use of HPDs and his reported onset of hearing loss 20 years ago, today's measure [of] hearing loss is at least as likely as not a result of civilian noise exposure."  Regarding tinnitus, specifically, the examiner explained "Veteran reports constant tinnitus with the onset 25-40 years ago which is at least 20-35 years after his military service.  In addition, given his significant history of civilian noise exposure in correlation to the onset of his reported tinnitus, it is at least as likely as not a result of civilian noise exposure."

The Court's January 2015 Memorandum Decision and Subsequent Development

Following the Board's March 2014 denial of these claims on appeal, the Court's January 2015 memorandum decision concluded that the Board had failed to ensure compliance with its March 2012 remand directives.  Specifically, the Court noted that the Board's March 2012 remand directed that "[t]he examiner must explain the rationale for all opinions, to specifically include comment on the medical opinions that are already in the record, expressing agreement or disagreement with each, and explaining the rationale for the agreement or disagreement."  The Court discussed that the pertinent June 2013 VA examination report reflects that the "examiner failed to perform this analysis."  The Court found that "[i]nstead, she merely noted "audiometric evidence ... from 2008" in her rationale, without stating specifically whether she disagreed with the favorable conclusions of the April 2008 private medical opinion."

The Court's January 2015 memorandum decision additionally found that "[t]he Board's reliance on this examination is further flawed" because "[t]he June 2013 examiner stated that "[b]ased on the Institute of Medicine Report on noise exposure in the military, noise induced hearing loss occurs immediately and does not have a delayed onset week, months, or years after the exposure event(s)."  The Court found that "the examiner misstated the exact conclusions of this IOM report when referencing its findings.  Although the IOM report states that 'based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely' that the onset of hearing loss begins years after noise exposure occurs (IOM report at 47), ... the report also states that 'an individual's awareness of the effects of noise on hearing may be delayed considerably after the noise exposure.'"  The Court explained that 'if the Board chooses to rely on the June 2013 examination when readjudicating the appellant's claim, it should first return that examination for clarification or should provide a statement of reasons or bases explaining why such action is unnecessary."

The Board's August 2015 remand directed that the AOJ obtain a new or amended VA examination report to ensure compliance with the terms of the Court's January 2015 memorandum decision.  The author of the June 2013 VA examination report then prepared a March 2016 clarifying addendum to that report.  The March 2016 addendum opinion indicates that the examiner re-reviewed the claims-file and concluded: "Veteran's hearing loss is less likely than not a result of military noise exposure," citing that "C-file revealed whispered voice testing indicating a score of 15/15 at the time of military entrance and exit," "C-File record fail[s] to reveal complaints, treatment, or diagnosis of hearing loss or tinnitus while on active duty or for a period of over 50 years," and "first available audiometric evidence indicating hearing loss following military separation is a report from 2008."    The March 2016 addendum opinion expressly accepts that the Veteran "did report credible accounts of military noise exposure (close proximity to plane crash, heavy equipment, motor explosion)," but notes that the Veteran himself has "reported the onset of his hearing loss to be approximately 20 years ago," or many years following separation from service.  The March 2016 opinion finds that "the etiology of the veteran's hearing loss is less likely than not the result of military acoustic trauma from his 2 years in the Army and more likely than not the result of nearly 20 years of occupational/recreational noise exposure."

The March 2016 addendum opinion addresses the concerns discussed in the Court's January 2015 memorandum decision with a clarifying explanation, and reaches the same conclusion as previously presented in the June 2013 VA examination report.  The addendum opinion specifically addresses "the April 2008 private medical opinion," and explains the disagreement with the April 2008 opinion in terms directing attention to the April 2008 opinion having not considered "the factual evidence" presented in the claims-file.  The March 2016 opinion notes that the April 2008 opinion does not cite or otherwise suggest review of the claims-file.  The June 2013/March 2016 VA examiner's own opinion cites pertinent details of the pertinent factual history as documented in the service and post-service medical records as well as the Veteran's own statements identifying a post-service etiology for hearing loss, onset of perceivable symptoms long after separation from service, and (in the June 2013 report) that the Veteran has had "an audiometric pattern that is not primarily suggestive of acoustic trauma."  These cited facts are not addressed or explained away by the April 2008 private opinion.  The April 2008 private opinion relies upon acceptance of the Veteran's assertion of in-service onset of hearing loss and tinnitus, an assertion that has been found by the Board to be non-credible as it is contradicted by the contemporaneous documentation and contradicted by the Veteran's own statements during the June 2013 VA examination. (This credibility determination is discussed in greater detail in the "Conclusion" section, below.)
The March 2016 VA addendum opinion also addresses the concern regarding the pertinent cited content of the IOM report and the possibility that onset of hearing loss may occur many years prior to a person becoming subjectively aware of the hearing loss.  In this regard, the March 2016 VA addendum opinion explains: "While it is possible that an individual's awareness of the effects of noise on hearing may be delayed considerably after the noise exposure, this provider used the factual evidence and objective testing found in veteran's c-file to render the opinion which is more accurate than subjective awareness ...."  The Board notes that the June 2013/March 2016 VA addendum opinion's analysis cites (particularly in the original June 2013 report) that testing has repeatedly shown that the Veteran's hearing loss has "an audiometric pattern that is not primarily suggestive of acoustic trauma," in addition to discussing the available information regarding timing of onset of the Veteran's hearing loss symptomatology, the duration and nature of the Veteran's in-service noise exposure, and the duration and nature of the Veteran's post-service noise exposure.

Analysis

It is not in dispute that the Veteran now has bilateral hearing loss and tinnitus.  The hearing loss (by VA standards) was confirmed by June 2013 VA audiometry; and tinnitus is a disability the existence of which is essentially established by subjective complaints (the record provides no reason to doubt the Veteran's accounts that he has tinnitus).  What the Veteran still must show to establish service connection for the hearing loss and tinnitus is that each is related to his service, to include as due to exposure to noise trauma therein.  The Veteran's STRs, which include reports of medical examination from his separation from active duty and another near the end of his cited period of National Guard duty noise exposure, are silent for any complaints or treatment related to hearing loss.  The earliest evidence indicating hearing loss disability is dated in 2008, several decades after the conclusion of any period of the Veteran's service (and after he had been employed in a noisy environment for several decades).

There is no competent evidence that SNHL disability was manifested to a compensable degree in the first postservice year.  Some of the Veteran's testimony suggests that his current hearing loss and tinnitus began during service and have continued since that time.  Such a suggestion is presented by his June 2008 claim for service connection (disabilities began on "10/10/1952"), a statement received in June 2008 (in-service "constant ringing has never stop[p]ed"), the April 2008 private audiology report's documentation of the Veteran's account of history ("a history of hearing loss and continuous tinnitus that he said began while he was in the service"), and the January 2012 private audiology report ("a history of hearing loss and tinnitus that he states began while service in the United States Army from August 1952 to August 1954").  The Veteran is competent to observe he has symptoms of hearing loss and tinnitus.  However, findings of competency and credibility are two distinct matters.  After a careful review of the evidence, the Board finds that the Veteran's statements suggesting that his hearing loss and tinnitus had onset in service and persisted since are not credible.

To the extent that the Veteran's testimony suggests that constant hearing loss and/or tinnitus began during his identified active duty service acoustic trauma with continuity to the present, this is contradicted by the contemporaneous STRs.  The August 1954 examination report, the February 1962 examination report, and the February 1962 medical history questionnaire all reflect no findings or complaints of any hearing or ear problems; the Board finds that it is reasonable to assume that complaints of hearing loss or tinnitus would be reflected in these reports had they existed at those times.  Additionally, the June 2013 VA audiology examination report specifically indicates that the Veteran reported the onset of his hearing loss was "20 years ago" (approximately 1993) and reported the onset of his tinnitus was "25-40 years ago" (approximately 1973-1988).  This version of the Veteran's account clearly indicates onset of symptoms many years after any military service without continuity from any in-service event.  Thus, to any extent that some of the Veteran's testimony suggests in-service onset with continuity thereafter, such testimony is inconsistent with / contradicted by the Veteran's recent statements during the June 2013 VA examination.  In light of all of the foregoing factors, the suggestions that the Veteran's hearing loss and tinnitus began during service and have persisted since are deemed non-credible as they are inconsistent with the Veteran's other statements on the subject and inconsistent with contemporaneous documentation.  Neither disability is credibly shown to have been manifested in service, and SNHL is not shown to have manifested to a compensable degree in the first postservice year.  Accordingly, service connection for these disabilities on the basis that they became manifest in service and persisted, or on a chronic disease presumptive basis (for SNHL and tinnitus as organic diseases of the nervous system, under 38 U.S.C.A. § 1112) is not warranted.

Regarding whether the Veteran's hearing loss and tinnitus are otherwise related to his service, the only medical evidence that specifically addresses this question consists of the April 2008 audiology opinion of J.A.W., the January 2012 audiology opinion of S.G., and the June 2013 VA audiology opinion as amended by the March 2016 addendum opinion.  The Board finds most probative and persuasive the opinion of the June 2013/March 2016 VA examiner's finding that the Veteran's hearing loss and tinnitus are less likely than not related to service.  That provider demonstrated familiarity with the entire history of the Veteran's hearing loss and tinnitus and acknowledged the Veteran's in-service acoustic trauma.  The reports explain the rationale for the opinion, citing to supporting factual data, including the Veteran's own report that he did not experience pertinent symptoms until many years after service, that the available STRs do not reflect hearing loss or tinnitus problems, that the first audiometry showing hearing loss is from 2008, that the Veteran's audiometric pattern is not primarily suggestive of acoustic trauma, and that the Veteran reports decades of significant noise exposure following military service.

In contrast, the April 2008 opinion from J.A.W. includes no rationale for its conclusion that "it is as likely as not that the veteran's hearing loss and tinnitus are the result of his exposure to hazardous noise while in service."  The January 2012 opinion from S.G. opines that a nexus to service is "at least as likely as not," but only explains a rationale to the extent of noting that "[e]xcessive noise exposure to explosions and artillery without hearing protection can likely cause hearing loss and tinnitus."  The positive nexus opinions do not account for significant facts such as (1) that the STRs reflect no pertinent symptoms after the acoustic trauma in service, (2) the Veteran's statements to the June 2013 VA examiner place onset of symptoms many years after service, following many years of post-service noise exposure, or (3) that the Veteran's current audiometric data has been competently found to be not primarily suggestive of hearing loss associated with acoustic trauma.  The rationale for the January 2012 opinion is presented in general and somewhat speculative terms that acoustic trauma "can likely cause" hearing loss and tinnitus, without discussion of pertinent facts specific to the Veteran's case.

Because the June 2013/March 2016 VA audiologist's opinion is based on the entire record and is supported by an explained rationale that cites to supporting factual data with more thoroughness and breadth than any rationale presented in the private audiology opinions, the Board finds the VA audiologist's opinion to be more probative and persuasive than the private opinions.  Notably, the June 2013/March 2016 VA examination report identifies a nonservice-related etiology (prolonged post-service occupational noise exposure) considered more likely than the service-connected etiology asserted by the Veteran, and the VA examination report specifies that the audiometric data are not primarily suggestive of hearing loss due to one or more events of acoustic trauma (rather that prolonged occupational noise exposure).

The Veteran's own lay opinion on etiology is not competent evidence in this matter.  The matter of a nexus between acoustic trauma in service and a hearing loss disability and/or tinnitus, with perceivable symptoms emerging many years after service, is a complex medical question, especially in light of (1) alternative etiological factors for the hearing loss and tinnitus (such as postservice exposure to occupational noise) and (2) the specialized training required to interpret audiometric data as indicative of residuals of acoustic trauma versus other manners of hearing loss (such as occupational noise exposure of a prolonged duration).  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claims of service connection for his bilateral hearing loss and tinnitus.  Accordingly, they must be denied.




ORDER

The appeal seeking service connection for bilateral hearing loss is denied.

The appeal seeking service connection for tinnitus is denied.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


